TATE, Justice.
The defendant was convicted of aggravated rape, La.R.S. 14:42, and sentenced to life imprisonment. On his appeal, he relies upon one bill of exceptions.
The bill was taken wheq the trial court overruled a defense objection to a question asked by the State of its witness, a police officer. However, after the objection was overruled and the bill was taken, the officer did not answer the question. See Tr. 40. The bill presents nothing for review.
For the reasons assigned, we affirm the conviction and sentence.
Affirmed.